PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Roberts et al.
Application No. 13/195,820
Filed: 1 Aug 2011
For: Targeted Advertisement Content Presentation Methods and Systems

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO WITHDRAW HOLDING OF ABANDONMENT” filed August 25, 2020.  The petition is being treated under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision.  Note 37 CFR 1.181(f).  The request for reconsideration should include a cover letter and be entitled as a “Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment.”
   
This application was held abandoned and a Notice of Abandonment was mailed June 11, 2020, for the appellant’s failure to file a proper reply after the PATENT TRIAL AND APPEAL BOARD decision rendered March 27, 2020 and set a two month non-extendible period for reply. 

Petitioner argues “The Patent Trial & Appeal Board (“Board”) issued a Decision on Appeal on March 27, 2020, in which the Board affirmed the rejection of independent claim 19 but reversed the rejections of all remaining claims (claim 1-3, 6-10, 12, 14-17, 21, and 25). After expiration of the period of time (63 days) for the applicant to seek judicial review of the Board decision and the period of time (two months) to request rehearing, jurisdiction passes to the examiner. See 37 CFR 41.35 and 41.54; MPEP 1214 and 1214.06. Where claims stand allowed after an appeal, “[t]he appellant is not required to file a reply. The examiner issues the application ... on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment.” MPEP 1214.06.11. Accordingly, Petitioner did not file a reply in response to the Decision, but instead awaited action by the Examiner to cancel claim 19 and allow the remaining claims. However, instead of canceling claim 19 and allowing the remaining claims, the Examiner erroneously issued a Notice of Abandonment.

The Notice of Abandonment was improper because the present application has not been abandoned. As indicated in MPEP 711.03(c) section I.A, “[abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment” (citing cases). As explained above, Petitioner did not have any duty to respond to the Decision (or any other action). In a voice message to Petitioner’s representative on June 15, 2020, the Examiner acknowledged that the Notice of Abandonment was in error and should not have been issued. The examiner stated that he would withdraw the notice of abandonment, cancel claim 19, and allow the remaining claims. On August 19, 2020, the Supervisory Examiner called Petitioner’s representative and also acknowledged the error but explained that a petition to withdraw holding of abandonment would need to be filed to withdraw the Notice of Abandonment.”

Petitioner’s argument has been considered but has not been found to be persuasive.

At the outset, the requirement for responding to communications mailed from the USPTO must be in writing as is required by 37 CFR 1.2. Petitioners are advised that in the absence of the Board Decision not being withdrawn by the USPTO, then by law a response was required. The failure to file a response caused the application to become abandoned.
Applicants are also not afforded an opportunity to withhold a written response to an office communication based on a conversation and reliance upon that conversation with an office employee, particularly, in this instance that a new Office Action was forthcoming.

The 63-day time period for filing an appeal or commencing a civil action under 37 CFR 90.3, or the two month period for filing a request for rehearing under 37 CFR 41.52, begins to run from the "MAIL DATE" if the decision is provided by paper delivery, or the "NOTIFICATION DATE" if the decision is provided by electronic delivery, as shown on the FORM PTOL-90A attached to the decision. Further, if the Board decision affirms or affirms in part the decision of the examiner, the examiner must await the expiration of this two month period before taking any further action.

As provided in 37 CFR 1.198, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner after a final decision of the Board except under the provisions of 37 CFR 1.114(request for continued examination) or 37 CFR 41.50 without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown. 

A review of the record does not reveal that any action was taken in writing after the Board Decision within the period set for reply.

Therefore, based on the facts and the arguments presented, the application was properly abandoned for the appellant’s failure to timely take action after the Patent Trial and Appeal Board decision rendered March 27, 2020, the holding of abandonment cannot be withdrawn and the notice of abandonment cannot be vacated.
The application will therefore remain in an abandoned status until such time as a renewed grantable petition to either withdraw the holding of abandonment or petition to revive under 37 CFR 1.137(a)1 has been filed.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly.  A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS		
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d); and (4)  a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).